DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
 
Status of the Claims
Claims 1-18 and 20-24 are pending and presented for examination.
Claims 1-18 and 20-24 are rejected.

Response to Arguments
Applicant’s arguments, see page 5 of the response filed 12 November 2020, with respect to the rejections of Claims 1-18 and 20-24 under 35 U.S.C. 112(a) as lacking proper written description support in the disclosure as originally filed have been fully considered and are, in the context of the amendments applicants have made to the claims, persuasive.  
Applicant’s arguments, see page 5 of the response filed 12 November 2020, with respect to the rejections of Claims 1-9, 13-18, 20, 21, 23, and 24 under 35 U.S.C. 112(b) as being indefinite have been fully considered and are, in the context of the amendments applicants have made to the claims, persuasive.  

Applicant’s arguments, see page 5 of the response filed 12 November 2020, with respect to the rejections of Claims 10-12 and 22 under 35 U.S.C. 103 as having been rendered obvious by the disclosure of Eggensperger have been fully considered and are, in the context of the amendments applicants have made to the claims, persuasive.
These rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth below.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 11, dependent each from Claim 1, specify that the biocide concentration present “in the composition” falls within the range of about 0.05-2% by weight.  In 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eggensperger (U.S. 5,393,789), in view of Silvernail (WO2017/210392)(of record).
Applicants’ claims are directed to combinations of defined concentrations of  a tertiary amine, water, at least about 8% of an organic solvent, and either of a chelating agent or a pH adjuster in a composition which is free of quaternary ammonium biocides.  The examiner notes that as amended, the “wiping composition” claimed contains between about 1-5% of a “concentrate” containing about 2-50% tertiary amine biocide.  In a similar manner, the “concentrate” contains between about 20-65% water prior to being diluted in the manner claimed.  These limitations therefore require that the overall “wiping composition” which is claimed contain between 0.0002-0.025% biocide, and 0.002-0.0325% water.  In addition, it has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976), and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such, applicants’ claim language describing the manner in which the compositions otherwise fully set forth by the affirmative composition components recited may be used, i.e., “wiping composition for disinfecting surfaces,” or which describe effects which can be observed following their use, i.e., “wherein the wiping composition…according to AOAC method 1.02 (revised 2012),” or demonstrates certain properties on use, i.e., “is low streaking,” are not considered as establishing actual structural limitations in the context of the compositions being claimed.  Claims 5 and 6 establish particular pH ranges the composition is to have, and Claims 8-10 further narrowing the identity and amount of biocide to be present in the composition.  Claims 10 and 11 attempt to narrow the amount of each of the biocide to be present in the entirety of the “wiping composition” claimed, as well as the amount of organic solvent with which the “concentrate” of Claim 1 is to be combined.  Claims 11, 12, and 22 specify the organic solvent to be included as any of a number of specifically recited glycol ethers, with Claims 13-15 incorporating an “evaporating agent” having certain properties such as an alcohol selected from ethanol, propanol, or isopropanol per applicants own disclosure.  See Specification, [0047].  Claims 16 and 17 require the inclusion of particular pH adjusting agents, with Claim 18 requiring the presence of both a chelating agent and a pH adjuster.  Claim 20 requires the inclusion of a quaternary ammonium compound, and Claim 21 an amine oxide.  
Eggensperger describes compositions combining between 0.005-5% tertiary amine disinfectant, of which the instantly claimed N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine is particularly recited (Col.2, L.23-39), with between about 0.005-5% aromatic alcohols.  (Col.3, L.7-38).  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Eggensperger specifically excludes cationic compounds from the compositions, addressing the requirement that the compositions be free of quaternary ammonium compounds.  (Col.3, L.32-38).  A particular aromatic alcohol which Eggensperger describes is the phenyl oligoglycol ether known as REWOPAL MPG 40, which is a trade name for tetraethylene glycol monophenyl ether, an ethylene glycol phenyl ether according to Claims 11 and 12.  (Col.2, L.56-68).  Eggensperger specifically indicates that in addition to the tertiary amines and aromatic alcohols, the compositions described can also contain normal additives employed in the formation of disinfectants, including but not limited to solubilizers, corrosion protection agents, complexing agents, foam removers, stabilizers, buffers, perfume and/or dyestuffs.  (Col.3, L.1-6).  Eggensperger indicates that the disinfectant compositions are effective against, among others, the Pseudomonas aeruginosa recited by the instant claims.  (Col.4, L. 4-8).
Silvernail describes disinfectant compositions which indicate that the instantly claimed N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine is listed as a particularly preferred tertiary amine useful as a biocide, (Pg. 15), in concentrations of between about 0.0005-3% by weight.  (Pg. 16).  Amine oxides are described as surfactants, usefully included in disinfecting compositions in concentrations of between about 0.4-12.8% of the compositions.  (Pg.21).  A variety of solvents may be used in these compositions, including each of water, alcohols (recited 
Applicants are reminded that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
The instant claims appear little more than combinations of components individually taught by the art as useful in forming topical disinfecting compositions in amounts and concentrations overlapping those taught by the art as useful for providing disinfecting compositions.  Therefore, it would have been prima facie obvious to have utilized hydroxides 

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613